Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/176,776 filed on 10/31/2018. 

Response to Amendments
This is in response to the amendments filed on 06/07/2021. Independent claims 1, 11 and 17 have been amended. Claims 2, 3, 6, 8, 12 and 18 are cancelled. Claims 1, 4, 5, 7, 9-11, 13-17, 19 and 20 are currently pending and have been considered below.

Allowable Subject Matter
Claims 1, 4, 5, 7, 9-11, 13-17, 19 and 20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record JHA; Sanjay K. et al., Pub. No.: US 2006/0278694 A1 and HASHMI; Omer et al., Pub. No.: US 2016/0381032 A1 individually or in combination do not disclose the invention as filed. 
JHA discloses a technique of verifying an operator’s command on a network device to alter or configure device operation before allowing execution of input command and using a control command input to execute deleting the unauthorized command. HASHMI discloses a technique for computing device’s capability of character handling capability in a command line interface of the device. 
What is missing from the prior art is verifying an operator’s command on a network device to alter or configure device operation before allowing execution of input command and using a control command input to execute deleting the unauthorized command.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 11 and 17and thereby claims 1, 11 and 17 are considered allowable. The dependent claims which further limit claims 1, 11 and 17 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491